      Case 3:20-cv-00033-DHB-BKE Document 24 Filed 07/14/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

JEROME ELLIS,                                   )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )          CV 320-033
                                                )
MS. OLIVER, Nurse Practitioner;                 )
DEPUTY WARDEN GIBBONS, Security;                )
ANTHONY CALDWELL, Warden;                       )
MS. CARSWELL, Mail Officer;                     )
MS. MESSER, Deputy Warden of                    )
Administration; MS. BRAGGS, Chief               )
Counsel; AGENTS; JOHN AND OR                    )
JANE DOES, Johnson State Prison;                )
JOHN AND OR JANE DOES, Medical                  )
Administrator; and OFFICER THOMAS,              )
                                                )
              Defendants.1                      )

                                          _________

                                          ORDER
                                          _________

       Plaintiff is proceeding pro se and moves for the appointment of counsel, arguing that

prison officials are slow to deliver his mail, and he has another case pending in the Middle

District of Georgia on which he uses some of his writing supplies. (Doc. no. 23, p. 11.)

       As a general rule, there is no entitlement to appointed counsel in a civil rights case

such as this one. Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992). Rather, the

appointment of counsel is a privilege justified only by exceptional circumstances. Id.; see

       1
       The Court DIRECTS the CLERK to update the names and titles of Defendants Oliver,
Gibbons, Messer, and Braggs in accordance with the caption, which is consistent with Plaintiff’s
amended complaint. (Doc. no. 23, pp. 1-4.)
      Case 3:20-cv-00033-DHB-BKE Document 24 Filed 07/14/20 Page 2 of 3



also Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1065 (11th Cir. 2013) (finding exceptional

circumstances justified the appointment of counsel where the suspect conduct of prison

officials hindered prisoner plaintiff’s ability to present the essential merits of his case and,

additionally, where such appointment would alleviate security concerns and help sharpen the

issues).

       Here, Plaintiff fails to show that exceptional circumstances exist to justify the

appointment of counsel. Steele v. Shah, 87 F.3d 1266, 1271 (11th Cir. 1996). Plaintiff has

not shown that his status as a layman prevents him from “presenting the essential merits of

his . . . position,” which is the key consideration in determining whether the appointment of

counsel is justified. Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993). Indeed, Plaintiff has

been able to communicate with the Court and present the merits of his case, as evidenced by

his numerous filings and compliance with Court orders, including the direction to file an

amended complaint. (See doc. nos. 4, 5, 10, 13, 15, 18-19, 21-23.) Moreover, Plaintiff’s

choice to pursue simultaneously more than one lawsuit at a time does not satisfy the

standards for appointment of counsel. Therefore, the Court DENIES Plaintiff’s motion for

appointment of counsel.

       Relatedly, Plaintiff asks for an unspecified extension of time to file another amended

pleading until such time as he is “supplied with a writing pen with more than 1 inch of ink in

it.” (Doc. no. 23, p. 10.) As explained above, Plaintiff has made numerous filings in this

case, including the amended complaint required by this Court’s June 23, 2020 Order. The

Court’s instruction to Plaintiff limited the number of pages allowed for the amended

complaint, and Plaintiff does not describe what additional details he was unable to include in

the eighteen pages already submitted. Moreover, as explained in a simultaneously entered

                                               2
      Case 3:20-cv-00033-DHB-BKE Document 24 Filed 07/14/20 Page 3 of 3



Report and Recommendation, the Court has been able to ascertain the basis for Plaintiff’s

claims. Accordingly, the Court DENIES the request for an extension of time to file a second

amended complaint.

       SO ORDERED this 14th day of July, 2020, at Augusta, Georgia.




                                            3
